DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant filed amendment on 08/31/2022. Claims 1, 6, 8, 13, 15, and 20-22 are pending. Claims 1, 6, 8, 13, 15, and 20 are amended. Claims 21 and 22 newly added. Claims 1, 6, 8, 13, 15, and 20-22 are rejected. After careful consideration of applicant arguments, the examiner finds them to be not persuasive.
Rejections under 35 U.S.C. § 101
3.	Applicant’s arguments toward 35 U.S.C. § 101 rejection are not persuasive. Amended claims 1, 8, and 15 do not have additional elements that could lead to an improvement in the functioning of a computer, or an improvement to other technology or technical field. 
Applicant argues that the claims recite a practical application, e.g., “comparing an audio segment with audio expected to be played at the location of the kiosk corresponding to the time data associated with the audio segment”, and elements recited in the claims provide a technical solution (e.g., using audio recorded with a mobile device from a specific location) to a technical problem (e.g., how to securely transact with a kiosk).  
However, amended claims 1, 8, and 15 do not have additional elements that integrated into practical application. Moreover, claims as a whole do not provide improvements to the functioning of a computer or to any other technology or technical field. Therefore, these claims are directed to an abstract idea.

Claim Rejections - 35 USC §112
4.	The part of rejections under 35 USC § 112(a) are withdrawn.
Rejections under 35 U.S.C. § 103
5.	Applicant is of the opinion that the prior art references Burris et al. and Chanduri et al. do not teach or suggest amended claim 1 limitations.
	Applicant arguments are no longer applicable because they are moot in light of the new ground of rejection.
Claim Interpretation
Not Positively Recited
6.	The following underlined limitations are not positively recited and are generally not given patentable weight. 
Claim 1 recites “receiving… an image captured by a user equipment (UE) device, wherein the image was displayed at a kiosk”.

Claim Rejections - 35 USC §101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1, 6, 8, 13, 15, 20, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
9.	In the instant case, claims 1, 8, and 15 are directed to a “method, system, and non-transitory, tangible computer-readable device for making a prestaged transaction on recorded audio segment”. 
10.	Claims are directed to the abstract idea of making a prestaged transaction which is grouped under “Certain methods of organizing human activity is similar to commercial interactions such as sales activities or behaviors” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019))). Claim 1 recites “receiving … an image captured by a user … wherein the image was at a kiosk; associating … a prestaged transaction received … with the image received …; receiving … an audio … and time data associated with the audio …; comparing … the audio … with audio expected to have been played at a location of the kiosk corresponding to the time data associated with the audio …; and authorizing … the kiosk to execute the prestaged transaction based on the comparing”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
11.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as “one or more computing devices”, “a user equipment (UE) device”, “a kiosk”, “audio segment”, “audio”, “one or more processors”, “a memory”, and “a non-transitory, tangible computer-readable device” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of making a prestaged transaction.  
12.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of making a prestaged transaction using computer technology (e.g. the computing device). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
13.	Hence, claims are not patent eligible.
14.	Dependent claims 6, 13, and 20 describe determining that the UE device is not at the location of the kiosk based on the comparing of audio segments and providing an instruction to the kiosk to reject the prestaged transaction. Dependent claim 21 describes that the kiosk dispenses money or a ticket. Dependent claim 22 describes receiving from the UE device a selection of the kiosk and associating the kiosk with the received selection. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. 
Conclusion
15.	The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
16.	Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Claim Rejections - 35 USC § 112
17.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

18.	Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New matter
19.	Claim 21 recites “… the kiosk … to dispense one of money or ticket responsive to the authorizing”. 
Applicant’s Specification however, is limited to an ATM that dispenses money (see PGPub paragraphs 39, 40). And, while an ATM is a kiosk, not all kiosks are ATMs. Therefore, the Specification does not support a generic kiosk that dispenses money. Neither does the Specification teach a kiosk that dispenses a ticket. Paragraph 16 recites “For example, the customer may have reserved a ticket at a sports arena and need to pick up the ticket using the credit or debit card used to pay for the ticket.”. However, the Specification is silent by what, and how the ticket is dispensed (i.e. responsive to authorization). Finally, giving the claim its broadest reasonable interpretation, the Specification does not provide for a kiosk that dispenses both money and (inclusive “or”) tickets “responsive to authorization”.
20.	The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

21.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

22.	Claims 1, 6, 21, and 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear scope
23.	Claim 1 recites “associating… a prestaged transaction received from a mobile application at the UE device with the image received from the UE device” According to the “receiving… an image…” however, only an image is received and not an image and “a prestaged transaction”.
(“… after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected… For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate”) MPEP 2173.02 (I).
24.	Claims 6, 21, and 22 are rejected under the same rationale as claim 1 because claims 6, 21, and 22 inherit the deficiencies of claim 1 due to their dependency.
Claim Rejections - 35 USC § 103
25.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
26.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

27.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
28.	Claims 1, 8, 15, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over 
US20200410994A1 to Burris et al. in view of US20200286086A1 to Chanduri et al.
29.	As per claims 1, 8, and 15:
Burris et al. discloses the following limitations:
receiving, by one or more computing devices, an image captured by a user equipment (UE) device, wherein the image was displayed at a kiosk (Fig.1, items 120, 123; [0016]-[0017], [0035], [0037])
associating, by the one or more computing devices, a prestaged transaction received from a mobile application at the UE device with the image received from the UE device [0023]-[0024], [0035], [0037]
authorizing, by the one or more computing devices, the kiosk to execute the prestaged transaction based on the comparing [0074], [0078], [0084]
As per claim 8 Burris et al. additionally discloses the following limitations:
a memory [0066]
one or more processors [0016]
As per claim 15 Burris et al. additionally discloses the following limitations:
A non-transitory, tangible computer-readable device [0016]
While Burris et al. teach validating an order [0056], the reference does not explicitly disclose the following limitations:
receiving, by the one or more computing devices, from the UE device, an audio segment 
recorded by a microphone associated with the UE device and time data associated with the audio segment; 
comparing, by the one or more computing devices, the audio segment with audio expected to have been played at a location of the kiosk corresponding to the time data associated with the audio segment.
However, Chanduri et al., as shown, teaches the following limitations:
receiving, by the one or more computing devices, from the UE device, an audio segment recorded by a microphone associated with the UE device and time data associated with the audio segment [0013], [0015], [0018], [0023], [0031], [0034]
comparing, by the one or more computing devices, the audio segment with audio expected to have been played at a location of the kiosk corresponding to the time data associated with the audio segment [0015], [0018], [0023]-[0026], [0031]-[0032], [0034]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods for receiving selection of an audible audio clip by a user, receiving transaction details and corresponding to a pre-staged transaction, encoding the transaction details into an inaudible audio clip, and combining the audible audio clip and the inaudible audio clip into a transferrable audio file taught by Chanduri et al. in a method and system for establishing a voice session between the natural-language voice chatbot and a customer to initiate a pre-staged order given from a customer during the session and the session is suspended until the customer arrives at a store associated with the pre-staged order of Burris et al. with the motivation of enhancing the method with a feature such as creating and hosting an audio file on the bank server present in a remote location wherein the audio file may also include authenticating the user and the ability to create the transaction with the transaction server, either via the app by providing credentials to the server or providing credentials via a web interface as taught by Chanduri et al. over that of Burris et al.
30.	As per claim 21:
Burris et al. does not explicitly teach the following limitations:
wherein the kiosk is configured to dispense one of money or a ticket responsive to the authorizing.
However, Chanduri et al., as shown, teaches the following limitations:
wherein the kiosk is configured to dispense one of money or a ticket responsive to the authorizing [0015] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods for receiving selection of an audible audio clip by a user, receiving transaction details and corresponding to a pre-staged transaction, encoding the transaction details into an inaudible audio clip, and combining the audible audio clip and the inaudible audio clip into a transferrable audio file taught by Chanduri et al. in a method and system for establishing a voice session between the natural-language voice chatbot and a customer to initiate a pre-staged order given from a customer during the session and the session is suspended until the customer arrives at a store associated with the pre-staged order of Burris et al. with the motivation of enhancing the method with a feature such as creating and hosting an audio file and that audio file includes an audible portion and an inaudible portion, that when rendered or played at an ATM, may be used to cause execution of a pre-staged transaction, such as a cash withdrawal as taught by Chanduri et al. over that of Burris et al.
31.	As per claim 22:
Burris et al. discloses the following limitations:
receiving, from the UE device, a selection of the kiosk at which to complete the prestaged transaction [0023]-[0025]
associating the kiosk with the prestaged transaction based on the received selection [0026]
32.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
US20200410994A1 to Burris et al. in view of US20200286086A1 to Chanduri et al. and US20200410093A1 to Martinovic et al.
33.	As per claims 6, 13, and 20:
Burris et al. does not explicitly teach the following limitations:
determining, by the one or more computing devices, that the UE device is not at the location of the kiosk based on the comparing indicating the audio segment does not match with the expected audio at the location of the kiosk at a time corresponding to the time data; 
providing an instruction to, by the one or more computing devices, the kiosk to reject the prestaged transaction.  
However, Martinovic et al., as shown, discloses the following limitations:
determining, by the one or more computing devices, that the UE device is not at the location of the kiosk based on the comparing indicating the audio segment does not match with the expected audio at the location of the kiosk at a time corresponding to the time data [0138] 
providing an instruction to, by the one or more computing devices, the kiosk to reject the prestaged transaction [0139]-[0140
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an authentication device  for verifying the security of a task being performed on an electronic device operated by a user wherein the authentication device includes an image capture device for capturing image data of the electronic device and of the user interacting with the electronic device taught by Martinovic et al. in a method and system for establishing a voice session between the natural-language voice chatbot and a customer to initiate a pre-staged order given from a customer during the session and the session is suspended until the customer arrives at a store associated with the pre-staged order of Burris et al. with the motivation of enhancing the method with a feature such as to capture video image data of the card input on the ATM wherein appearance the card input may then be compared to the expected appearance at that location to determine if the ATM may have been tampered and the user may not use the ATM and report the ATM as taught by Martinovic et al. over that of Burris et al.

Conclusion
34.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANULLA ABDULLAEV/            Examiner, Art Unit 3692                                                                                                                                                                                            
/CALVIN L HEWITT II/            Supervisory Patent Examiner, Art Unit 3692